Citation Nr: 1730513	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-29 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating for erectile dysfunction from October 13, 2011.

2.  Entitlement to an increased disability rating for diabetes mellitus type II with urinary frequency (diabetes) in excess of 20 percent from October 13, 2011.

3.  Whether a separate compensable rating is warranted for urinary frequency. 

4.  Entitlement to an increased disability rating for seborrheic dermatitis in excess of 10 percent from November 9, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1960 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the RO in Seattle, Washington.  On an October 2013 VA Form 9, the Veteran requested a hearing before the Board at a local VA office.  In August 2014, March 2015, and November 2015 statements, the Veteran withdrew the request for a Board hearing and asked for the case to be sent to the Board for adjudication.  Accordingly, the Board deems the Veteran's request for a Board hearing withdrawn.  38 C.F.R. § 20.704 (2016).

VA has received a series of private treatment records on several occasions after the July 2015 Statement of the Case was issued.  The Veteran's substantive appeal via VA Form 9 was received after February 2, 2013 (received by VA in October 2013); therefore, this evidence is subject to initial review by the Board unless the Veteran explicitly requests consideration by the RO, which has not been requested in this case.  38 U.S.C.A. § 7105(e) (West 2014).  As such, the Board may consider this evidence in the first instance.
  
The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).




FINDINGS OF FACT

1.	Throughout the initial rating period on appeal from October 13, 2011, the service-connected erectile dysfunction has not been accompanied by deformity of the penis.

2.	Throughout the rating period on appeal from October 13, 2011, the service-connected diabetes mellitus type II has been managed with oral hypoglycemic agents, insulin, and diet only, and did not require regulation of activities.

3.	For the period from June 17, 2015, the service-connected diabetes mellitus type II has resulted in urinary frequency manifested by daytime voiding intervals between one and two hours and awakening three to four times per night to void.

4.	For the rating period on appeal from November 9, 2011 to January 24, 2017, the service-connected seborrheic dermatitis did not affect at least 20 percent of either the entire body or exposed areas, or require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of at least six weeks over any 12 month period.

5.	For the rating period on appeal from January 24, 2017, the service-connected seborrheic dermatitis has affected at least five percent, but less than 20 percent, of the entire body or exposed area, and required treatment that more nearly approximated systemic therapy for the proportional equivalent of a six weeks or more during a 12 month period.

6.	For the rating period on appeal from January 24, 2017, the service-connected seborrheic dermatitis has not affected more than 40 percent of the entire body or exposed areas, and did not require constant or near-constant systemic therapy or other immunosuppressive drugs during any 12 month period.



CONCLUSIONS OF LAW

1.	For the entire initial rating period from October 13, 2011, the criteria for a higher (compensable) disability rating for erectile dysfunction have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.31, 4.115b, Diagnostic Code 7522 (2016).

2.	For the entire rating period from October 13, 2011, the criteria for an increased disability rating in excess of 20 percent for diabetes mellitus type II have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2016).

3.	Resolving reasonable doubt in favor of the Veteran, for the period from June 17, 2015, the criteria for a separate rating of 20 percent for urinary frequency have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a (2016). 

4.	For the rating period from November 9, 2011 to January 24, 2017, the criteria for an increased disability rating in excess of 10 percent for seborrheic dermatitis have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2016).

5.	Resolving reasonable doubt in favor of the Veteran, for the rating period from January 24, 2017, the criteria for an increased disability rating of 20 percent, but no higher, for seborrheic dermatitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's (AOJ) initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran is challenging the initial disability rating assigned following the grant of service connection for erectile dysfunction.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of a Notice of Disagreement).  With respect to the issue of a higher initial disability rating for erectile dysfunction, no additional notice is required regarding this downstream element of the service connection claim.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, with respect to the issues of an increased rating for diabetes and seborrheic dermatitis, the RO provided the Veteran notice in November 2011, April 2012, and July 2012, prior to issuing the September 2012 rating decision denying increased ratings for diabetes and seborrheic dermatitis.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file includes the military personnel records, service treatment records, private treatment records, VA examination reports, and lay statements.

The Veteran was afforded VA examinations in November 2011, July 2012, June 2015, and March 2017, the examination reports for which are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2011, July 2012, June 2015, and March 2017 VA examination reports reflect that the VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and provided observations and clinical findings. 

Based on the foregoing, the Board finds that all relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether a staged rating is warranted with respect to the issue of entitlement to a higher initial rating for erectile dysfunction, and finds that the severity of the erectile dysfunction has not changed during the course of the appeal so as to warrant staged rating, as explained below.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the weight of the evidence demonstrates that the diabetes did not undergo an increase within the one year period before the claim was filed with VA in October 2011; similarly, the weight of the evidence demonstrates the seborrheic dermatitis did not undergo an increase within the one year period before the claim was filed with VA in November 2011.

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart, 21 Vet. App. 505.  The Board has also considered whether a staged rating is warranted for either the diabetes or seborrheic dermatitis, and finds that the severity of the diabetes has not changed during the course of the appeal so as to warrant a staged rating; however, the Board finds that the severity of the seborrheic dermatitis has changed during the course of the appeal so as to warranted a staged rating, as discussed below.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by, or on behalf of, the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Initial Rating for Erectile Dysfunction

The September 2012 rating decision on appeal granted service connection for erectile dysfunction and assigned a noncompensable (zero percent) rating by analogy pursuant to 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7522 (penis, deformity, with loss of erectile power).  Additionally, the September 2012 rating decision awarded special monthly compensation (SMC) based on "loss of use of a creative organ," pursuant to 38 U.S.C.A. § 1114(k) (West 2014), effective October 13, 2011.  The Veteran generally asserts that a compensable rating for the erectile dysfunction disability is warranted.  Specifically, in an October 2013 statement, the Veteran conveyed the loss of erectile power even with the use of prescribed medication such that a compensable rating is warranted even though there is no deformity of the penis.

There is no schedular rating for loss of erectile power alone.  When the rating schedule does not provide a compensable disability rating for a Diagnostic Code, a noncompensable rating is assigned when the requirements for a compensable disability rating are not met.  38 C.F.R. § 4.31.  Pursuant to DC 7522, a 20 percent rating is warranted for deformity of the penis with the loss of erectile power.  This is the only schedular rating provided under this diagnostic code.  As discussed above, the September 2012 rating decision separately awarded a SMC based upon loss of use of a creative organ under 38 U.S.C.A. § 1114(k).  This compensation contemplates impotence, and may be awarded even if s beteran can achieve erection and penetration with the use of medication.  See Veterans Benefits Administration (VBA) Adjudication Manual M21-1, Part III.iv.4.I.2.b (Entitlement to SMC Associated With ED).  A separate rating under DC 7522 may only be awarded for deformity of the penis with loss of erectile power.  See M21-1, Part III.iv.4.I.2.a (Deformity of the Penis With Loss of Erectile Power).  VBA has indicated that a compensable rating under DC 7522 is not warranted in the absence of deformity, and instructs that such deformity be "evident."  Id.

The record reflects that the Veteran has been awarded VA compensation for impotence regardless of whether his impotence is complete or whether medications or implantations allow some form of erection and penetration.  As such, any further compensation for erectile dysfunction alone, regardless of the severity, would constitute pyramiding that is prohibited under 38 C.F.R. § 4.14; therefore, the evidence must demonstrate "deformity of the penis" to warrant an additional schedular rating under DC 7522.  

After a review of all the evidence, lay and medical, the Board finds that for the entire initial rating period on appeal from October 13, 2011, the service-connected erectile dysfunction has been manifested by loss of erectile power such that the Veteran is unable to achieve an erection sufficient for penetration and ejaculation, but without deformity of the penis.

The Veteran underwent a VA examination in November 2011, the examination report for which reflects a diagnosis for erectile dysfunction.  During the November 2011 VA examination, the Veteran declined a physical examination of the penis and, in doing so, reported normal penile anatomy with no penile deformity or abnormality. 

During a June 2015 VA examination, the Veteran was once again diagnosed with erectile dysfunction.  The June 2015 VA examination report shows a physical examination of the penis revealed no abnormalities.

Review of the private treatment records during the appeal period shows no evidence of penile deformity.  Furthermore, in the October 2013 statement discussed above, the Veteran denies any penile deformity.

Based on the foregoing, the weight of the evidence of record, which includes the Veteran's own October 2013 statement, establishes that the service-connected erectile dysfunction has been manifested by loss of erectile power without deformity of the penis.  As noted above, the Veteran's difficulties obtaining and maintaining an erection have been compensated by an award of a SMC for loss of use of a creative organ; therefore, the criteria for a separate compensable disability rating under DC 7522 have not been met or more nearly approximated at any point during the initial rating period on appeal.  38 C.F.R. §§ 4.3, 4.7, 4.115b.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

As the Veteran has already been awarded SMC for loss of use of a creative organ pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) (2016), no further consideration regarding SMC is necessary.

Rating for Diabetes Mellitus Type II

The Veteran generally contends that an increased disability rating in excess of 20 percent is warranted for the service-connected diabetes mellitus type II with urinary frequency.  Specifically, in an October 2013 statement, the Veteran asserts that the diabetes causes a regulation of daily activities because urinary frequency requires him to be near a bathroom at all times; in a June 2015 statement, the Veteran asserts that the diabetes now requires increased dosages of prescribed oral hypoglycemic agents.

For the entire rating period on appeal from October 13, 2011 (date of claim), the service-connected diabetes has been rated as 20 percent disabling under Diagnostic Code 7913.  See 38 C.F.R. § 4.118.  Under DC 7913, diabetes mellitus which is manageable by restricted diet only is rated at 10 percent.  Diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated at 20 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated at 40 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated at 60 percent.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated at 100 percent.

"Successive" rating criteria are where the rating for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  The Diagnostic Code for diabetes mellitus (DC 7913) is successive because each higher rating requires the elements of the lower rating: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified rating).

Note (1) to DC 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

After a review of all the lay and medical evidence of record, the Board finds that an increased disability rating in excess of 20 percent is not warranted for the service-connected diabetes for the entire rating period from October 13, 2011.  The record reflects that throughout the entire rating period on appeal the diabetes has been managed by oral hypoglycemic agents, insulin, and a restricted diet only, and did not require a regulation of activities (avoidance of strenuous occupational and recreational activities).

An October 2011 private treatment record reflects the Veteran presented for a recheck of blood pressure levels and for a follow up for the diabetes.  The Veteran reported regularly monitoring blood sugar levels, which was measured to be as low as 95, but blood sugar levels in the mornings were measured to be in the high 100s.  The October 2011 private treatment record shows the private provider's note that exercise appeared to make a difference in the Veteran's blood sugar levels.  The October 2011 private treatment record also shows that the Veteran took Glipizide and Metformin to control the diabetes.

The Veteran underwent a VA examination in November 2011.  The November 2011 VA examination report shows the Veteran denied a history of hospitalizations due to diabetic ketoacidosis, episodes of hypoglycemia, weight loss or weight gain, or a progressive loss of strength.  The Veteran endorsed frequent urination but denied urinary incontinence.  The Veteran had been prescribed oral medication for the diabetes, but had not been prescribed insulin or instructed to adhere to a restricted diet.  The November 2011 VA examination report reflects a negative finding for a voiding dysfunction, and that the diabetes did not cause any regulation of activities.

In June 2015, the Veteran underwent another VA examination to assess the severity of the diabetes.  The June 2015 VA examination report reflects the Veteran was diagnosed with diabetes mellitus type II with urinary frequency.  The Veteran reported the diabetes was being managed by a restricted diet and prescribed oral hypoglycemic agents, but medical management of diabetes did not require a regulation of activities.  The June 2015 VA examination report reflects the Veteran did not experience any episodes of ketoacidosis requiring hospitalization in the past 12 months, but experienced a one percent loss of his baseline weight that was unintentional and attributed to diabetes.  The Veteran denied a progressive loss of strength and denied any urinary or bowel incontinence.

A November 2016 private treatment record shows the Veteran presented to the clinic for instructions on how to administer insulin but had not picked up the prescribed insulin pen from the pharmacy yet.  The private examiner determined that the Veteran was able to identify signs of hypoglycemia and was instructed to record blood sugar levels and consume 15 milligrams of carbohydrates in the event of a hypoglycemic episode. 

In March 2017, the Veteran was provided another VA examination to assess the severity of the service-connected diabetes.  The March 2017 VA examination report reflects the diabetes was being treated with oral hypoglycemic agents and insulin injections more than once per day.  Medical management of the diabetes did not require a regulation of activities and the Veteran denied any hospitalizations for episodes of ketoacidosis or hypoglycemic reactions in the past 12 months and any progressive unintentional weight loss or loss of strength due to diabetes.  The March 2017 VA examiner noted that insulin was added to the medical management of the diabetes in November 2016 and complications from diabetes consisted of (now service-connected) ischemic heart disease, which presented in February 2017 with a sudden onset of chest pains that resulted in a coronary artery bypass grafting.  Additionally, the March 2017 VA examiner remarked that renal function was found to be normal as of January 2017, and that the Veteran reported that annual eye examination did not reveal evidence of retinopathy.

Based on the foregoing, the weight of the lay and medical evidence of record demonstrates that throughout the rating period on appeal the service-connected diabetes has been managed by oral hypoglycemic agents, insulin, and a restricted diet only, and did not require regulation of activities (avoidance of strenuous occupational and recreational activities).  Although the Veteran contends in the October 2013 statement that the diabetes and associated urinary frequency requires the Veteran to plan his activities to be near a bathroom at all times, the weight of the lay and medical evidence of record shows that avoidance of strenuous occupational or recreational activities was not medically required in order to manage symptoms of the diabetes.  Because the lay and medical evidence demonstrates that regulation of activities was not required, the criteria for an increased disability rating in excess of 20 percent for diabetes have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.119.

For these reasons, an increased disability rating in excess of 20 percent for the service-connected diabetes is not warranted for the entire rating period from October 13, 2011.  38 C.F.R. §§ 4.3, 4.7, 4.119, DC 7913.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

Consideration of Separate Rating for Urinary Frequency

The Board has also considered whether there are any complications of diabetes (which have not already been separately rated) that warrant a separate compensable rating.  See 38 C.F.R. §§ 4.14, 4.119, DC 7913, Note 1.  The Veteran has been diagnosed with urinary frequency that is attributed to the service-connected diabetes.  Urinary frequency is rated on the basis of daytime voiding intervals or frequency of nighttime awakening to void.  See 38 C.F.R. § 4.115a.  The June 2015 VA examination report reflects the Veteran was diagnosed with urinary frequency attributed to diabetes, resulting in daytime voiding intervals between one and two hours and causing the Veteran to awaken three to four times per night to void.  As such, the Board finds that a separate initial rating of 20 percent for urinary frequency associated with the service-connected diabetes from June 17, 2015 is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.115a.

The Board further finds that a higher rating in excess of 20 percent for urinary frequency is not warranted for any part of the rating period on appeal.  The lay and medical evidence does not show that the urinary frequency has more nearly approximated daytime voiding intervals of less than one hour or causes the Veteran to awaken five or more times per night to void (the criteria required for a 40 percent rating).  The June 2015 VA examination report is the only evidence of record that establishes the frequency of daytime voiding intervals and frequency of nighttime awakening to void, and shows that the criteria for a 40 percent disability rating for the urinary frequency have not been met or more nearly approximated.  For these reasons, the Board finds that a disability rating in excess of 20 percent is not warranted for urinary frequency from June 17, 2015.  38 C.F.R. §§ 4.3, 4.7, 4.115a.



Rating for Seborrheic Dermatitis 
from November 9, 2011 to January 24, 2017

The Veteran generally contends that the service-connected seborrheic dermatitis warrants an increased disability rating in excess of 10 percent.  Specifically, in an October 2013 statement, the Veteran asserts that his entire body is marked with black spots, some as large as a half dollar coin, that itch constantly; in a June 2015 statement, the Veteran asserts having blotches all over the body that require the use of a topical steroid five days a week and a topical corticosteroid two days a week.

The Veteran is in receipt of a 10 percent rating for the service-connected seborrheic dermatitis under Diagnostic Code 7806 for the entire rating period on appeal from November 9, 2011 (date of claim).  See 38 C.F.R. § 4.118.  Under DC 7806, a 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is assigned for dermatitis or eczema, affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the service-connected seborrheic dermatitis has affected 20 to 40 percent of the entire body or exposed areas, or required systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more during any 12-month period for the period from November 9, 2011 to January 24, 2017, as required for an increased disability rating of 30 percent.

The Veteran underwent a VA examination in November 2011, during which the Veteran reported skin irritation and itchiness that had been present for the last six years.  The November 2011 VA examination report shows that examination of the skin revealed no signs of skin disease or presence of any scars, and examination of the extremities revealed no evidence of dermatitis.  The November 2011 VA examiner did not render a diagnosis for any skin disorder and also noted that there were no findings of complications relating to the skin secondary to the service-connected diabetes.

An April 2012 private treatment record reflects the Veteran presented for an annual physical examination and complained of chronic pruritus for the last two months, which the Veteran reported having many times in the past, usually occurring in winter as a result of moisturizer use.  The private provider prescribed hydroxyzine (an antihistamine) to be taken orally at night as needed to treat the itching. 

In July 2012, the Veteran was provided with a VA examination for skin diseases.  The July 2012 VA examination report shows the Veterans was diagnosed with seborrheic dermatitis of the scalp and general pruritus.  The Veteran reported the onset of the dermatitis in 2005 when he was first diagnosed with diabetes.  The July 2012 VA examination report reflects the seborrheic dermatitis was being treated solely with antihistamine tablets for itching for a total duration of less than six weeks in the last 12 months.  The July 2012 VA examiner indicated that the Veteran was not using either a corticosteroid or an immunosuppressive agent for treatment and estimated the dermatitis affected less than five percent of the total body area and less than five percent of exposed area.  The VA examiner also described the seborrheic dermatitis as being located near the scalp and measuring approximately 2 x 2 centimeters on the right temple.

The Veteran was provided with another VA examination for skin diseases in June 2015, and was again diagnosed with seborrheic dermatitis.  The Veteran reported the dermatitis had worsened and an itchy rash affected the scalp, thorax, arms, and legs.  The June 2015 VA examiner indicated the presence of mild scarring of the head, face or neck due to pruritus and that the Veteran was using a topical corticosteroid and another topical medication on a constant or near-constant basis during the past 12 months to treat the seborrheic dermatitis.  The VA examiner observed the dermatitis was located on the scalp, thorax, arms, and legs, and estimated the dermatitis affected at least five percent, but less than 20 percent of the total body area and exposed body areas.

A November 2016 private treatment record shows the Veteran was seen for psoriasis.  The private examiner examined the scalp, face, back, and arms and noted the examination was normal except for the thin psoriasiform plaques found on the scalp and a solitary large plaque on the left upper back.  The November 2016 private examiner assessed the psoriasis was poorly controlled and instructed the Veteran to continue using betamethasone (topical steroid) on resistant areas, desonide (topical steroid) for face lesions, and calcipotriene (topical vitamin D) twice a day on affected areas; the Veteran was also to begin using a fluocinolone acetonide oil (topical steroid) on affected areas on a nightly basis for one week along with a fluocinolone acetonide shampoo (topical steroid) in the morning.

Based on the foregoing, the Board finds that the weight of the lay and medical evidence demonstrates that the service-connected seborrheic dermatitis manifested in symptoms of itching, pain, and psoriasiform plaques affecting less than 20 percent of the entire body area and exposed body area, and did not require systemic therapy or other immunosuppressive drugs for a total duration of six weeks or more for any 12-month period during the rating period from November 9, 2011 to January 24, 2017.  Although the evidence of record shows the Veteran used a variety of topical steroid ointments on a constant or near-constant basis, such topical therapy was applied to localized areas affected by the seborrheic dermatitis that covered less than 20 percent of the total body area such that use of the topical therapy did not amount to systemic therapy as required for an increased disability rating of 30 percent.  See Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601 at *10 (Fed. Cir., Jul. 14, 2017) (holding the use of topical corticosteroids does not automatically constitute systemic therapy under Diagnostic Code 7806, particularly where use of topical corticosteroids affect only the area to which they are applied, rather than on a large enough scale to affect the body as a whole).

For these reasons, the Board finds that the weight of the evidence is against the assignment of an increased disability rating in excess of 10 percent for the service-connected seborrheic dermatitis for the rating period from November 9, 2011 to January 24, 2017.  38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7806.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

Rating for Seborrheic Dermatitis from January 24, 2017

After a review of all the lay and medical evidence of record, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for an increased rating of 30 percent under DC 7806 for the service-connected seborrheic dermatitis have been more nearly approximated for the rating period from January 24, 2017.  38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7806.

In a January 2017 private treatment record, the Veteran presented for a follow up appointment for smoldering myeloma and to review a laboratory report.  The January 2017 private treatment record reflects a one-time triamcinolone acetonide (corticosteroid) injection was administered at the private facility.

Another January 2017 private treatment record shows the Veteran returned the following day and was seen for psoriasis.  The Veteran reported symptoms of itching and pain and conveyed that the psoriasis had spread and was getting worse.  An examination of the skin on the scalp, back, and upper and lower extremities revealed psoriasiform plaques on the right parietal scalp and left upper back, and the private provider also observed smaller thin plaques and papules scattered on the extremities.  The private provider assessed the psoriasis was spreading and discussed the risks, benefits, and side effects of other treatment options.  The January 2017 private provider noted that, due to the diagnosis of multiple myeloma, biologics and other systemic immune modulators were not recommended to treat the skin disorder; instead, the Veteran was instructed to increase topical medication use to seven days per week.

An April 2017 private treatment record reflects the Veteran was seen for a follow up appointment for psoriasis, during which the Veteran complained of itching all over the body that was not limited to areas affected by psoriasis.  Upon examination of the skin on the scalp, chest, abdomen, back, upper and lower extremities, the private provider found thin pink psoriasiform plaques, which were few and localized, on the right scalp, left upper back, abdomen, arms and legs.  The private provider assessed the psoriasis was well controlled and instructed the Veteran to continue use of topical treatments as the safest option.  Further, the April 2017 private provider noted concern that the Veteran was experiencing generalized pruritus due to multiple myeloma, although the pruritus could be due to the psoriasis also.  A list of current facility-administered medication included a one-time triamcinolone acetonide (steroid) injection.

Based on the foregoing, the Board finds that, for the rating period from January 24, 2017, the service-connected seborrheic dermatitis has been manifested by symptoms of itching, pain, and psoriasiform plaques affecting less than 20 percent of the entire body and exposed areas, that requires treatment that more closely approximates use of systemic therapy for the proportional equivalent of six weeks or more during a 12 month period.  The January 2017 and April 2017 private treatment records show that one-time triamcinolone acetonide (steroid) injections were administered to the Veteran and that biologics and other systemic immune modulators are not recommended for treating the seborrheic dermatitis due to the Veteran's diagnosis of multiple myeloma and that topical treatments are the safest option; thus, these private treatment records suggest that systemic therapy may not have been used to treat the dermatitis due to the risks caused by the Veteran's multiple myeloma, rather than because the severity of the seborrheic dermatitis did not warrant systemic therapy.  Accordingly, in resolving reasonable doubt in favor of the Veteran, the Board finds that for the rating period from January 24, 2017, the service-connected seborrheic dermatitis more closely approximates the criteria for a 30 percent disability rating.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7806.

The Board further finds that an increased rating in excess of 30 percent for the seborrheic dermatitis is not warranted for the rating period from January 24, 2017.  The weight of the lay and medical evidence demonstrates that the seborrheic dermatitis has not affected 40 percent or more of the entire body or exposed areas, or required constant or near-constant systemic therapy or other immunosuppressive drugs during the past 12 month period since January 24, 2017, as required for an increased disability rating of 60 percent.

The January 2017 private treatment record reflects findings of psoriasiform plaques on the right parietal scalp and left upper back, and smaller thin plaques and papules scattered on the extremities; the most recent April 2017 private treatment record shows the private provider noted findings of few and localized psoriasiform plaques on the right scalp, left upper back, abdomen, arms and legs.  These private treatment records do not demonstrate that seborrheic dermatitis has affected 40 percent or more of the entire body or exposed areas.  While the April 2017 private provider acknowledged the possibility that the Veteran's complaint of itching all over the body could be due to psoriasis, the private provider primarily attributed the generalized pruritus to multiple myeloma.

Further, the evidence of record does not establish that treatment of the seborrheic dermatitis more nearly approximates constant or near-constant use of systemic therapy or other immunosuppressive drugs.  As discussed above, the January 2017 and April 2017 private treatment records suggest that systemic therapy is not recommended due to the Veteran's multiple myeloma.  Nonetheless, the April 2017 private treatment record reflects the private provider assessed the psoriasis was well controlled with use of topical therapy, which tends to show that the severity of the seborrheic dermatitis has not risen to the level warranting constant or near-constant systemic therapy.  Furthermore, the Board finds that the Veteran's use of topical steroid therapy does not constitute systemic therapy given that the localized application is limited to affected areas, which cover less than 20 percent of the entire body and exposed areas as discussed above.  Accordingly, the evidence does not show that the seborrheic dermatitis requires topical steroid therapy to be administered on a large enough scale to affect the body as a whole.  See Johnson, 2017 U.S. App. LEXIS 12601 at *10.  

For these reasons, the Board finds that the weight of the evidence is against the assignment of an increased disability rating in excess of 30 percent for the seborrheic dermatitis for the rating period from January 24, 2017.  38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7806.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the service-connected disabilities.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the Board finds that the symptomatology and impairment caused by the erectile dysfunction is specifically contemplated by the rating schedule, and no referral for extraschedular consideration is required.  In this case, the Veteran's erectile dysfunction has been manifested by an inability to achieve an erection sufficient for penetration and ejaculation.  This symptom, loss of erectile power, is specifically contemplated by the schedular rating criteria under DC 7522, which criteria also requires more severe symptomatology of penile deformity, which the Veteran is not shown to have.  Comparing the symptomatology of the Veteran's erectile dysfunction to the rating schedule, the degree of disability throughout the entire initial rating period under consideration is specifically contemplated by the rating schedule and the assigned noncompensable rating is, therefore, adequate.  Additionally, the resultant loss of use of a creative organ is specifically contemplated under 38 C.F.R. § 3.350(a).  Absent any exceptional factors associated with the erectile dysfunction, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board also finds that the symptomatology and impairment caused by the service-connected diabetes with urinary frequency is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  During the appeal period, the Veteran's diabetes had been managed with oral hypoglycemic agents, insulin, and diet only and did not require regulation of activities.  The diabetes has also manifested in urinary frequency without urinary incontinence.  The schedular rating criteria under DC 7913 specifically includes management of diabetes with oral hypoglycemic agents, insulin and restricted diet only, in addition to other criteria that the evidence shows the Veteran has not met during the period on appeal.  The schedular rating criteria under DC 7913 also provides for a separate rating for urinary frequency associated with diabetes pursuant to the rating criteria under 38 C.F.R. § 4.115a, which specifically contemplates urinary frequency based on daytime voiding intervals and frequency of nighttime awakening to void.  Comparing the symptomatology of the Veteran's diabetes with urinary frequency to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with the diabetes with urinary frequency, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. 337; Shipwash, 8 Vet. App. at 227.

Next, the Board finds that the symptomatology and impairment caused by the service-connected seborrheic dermatitis is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's appeal for an increased disability rating has been based on symptoms of itching, pain, and increased psoriasiform plaques on the body.  The schedular 

rating criteria under DC 7806 specifically provides for disability ratings based on factors such as the amount of the total body and exposed areas that are affected by the dermatitis and the type and frequency of treatment required to manage symptoms.  Comparing symptoms of the Veteran's seborrheic dermatitis to the rating schedule, the Board finds that the degree of disability throughout the entire rating period under consideration is contemplated by rating schedule.  Accordingly, the Board finds that the schedular rating criteria are adequate to rate the seborrheic dermatitis symptoms, and that referral for consideration of an extraschedular rating is not required.  See Bagwell, 9 Vet. App. 337; Shipwash, 8 Vet. App. at 227.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, as distinguished from the facts in Rice, the evidence of record does not indicate that the Veteran is 

unemployable due to one or more service-connected disabilities.  As such, the Board finds that the issue of entitlement to a TDIU has not been raised and, therefore, the issue is not before the Board on appeal. 


ORDER

For the entire initial rating period from October 13, 2011, a higher (compensable) initial disability rating for erectile dysfunction is denied.

For the entire rating period from October 13, 2011, a disability rating in excess of 20 percent for diabetes mellitus type II is denied.

For the rating period from June 17, 2015, a separate 20 percent disability rating for urinary frequency is granted.

For the rating period from November 9, 2011 to January 24, 2017, a disability rating in excess of 10 percent for seborrheic dermatitis is denied; an increased disability rating of 30 percent, and no higher, for the rating period from January 24, 2017, is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


